UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee eee ee ee ee ee ee ee eee ee ee ee ee ee xX
UNITED STATES OF AMERICA
at CONSENT PRELIMINARY ORDER
-¥.~ OF FORFEITURE AS TO SPECIFIC
. : PROPERTY/
BRITT JACKSON, MONEY JUDGMENT
Defendant. 20 Cr. 179 (DLC)

eee eee ee ee ee ee eee xX

WHEREAS, on or about March 4, 2020, BRITT JACKSON (the “Defendant”),
along with others, was charged in three counts of a five-count Indictment, 20 Cr. 179 (DLC) (the
“Indictment”), with conspiracy to commit bank fraud, in violation of Title 18, United States Code,
Section 1349 (Count One); conspiracy to commit money laundering, in violation of Title 18,
United States Code, Section 1956(h) (Count Two); and wire fraud, in violation of Title 18, United
States Code, Sections 1343 and 2 (Count Four);

WHEREAS, the Indictment included a forfeiture allegation as to Count One of the
Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States Code,
Section 982(a)(2)(A), of any and all property constituting, or derived from, proceeds the Defendant
obtained directly or indirectly, as a result of the commission of the offense charged in Count One
of the Indictment, including but not limited to a sum of money in United States currency
representing the amount of proceeds traceable to the commission of the offense charged in Count
One of the Indictment;

WHEREAS, on or about November 30, 2020, the Government filed a Bill of
Particulars identifying the following property, among other assets, as property being subject to

forfeiture as a result of the offenses described in the Indictment:

 
a. $169.00 in United States currency, formerly on deposit in Synovus Bank
Account 100-722-888-3 held in the name of “Britt Jackson, d/b/a Buhler
Versatile,” and

b. $54,431.71 in United States currency, formerly on deposit in Synovus Bank
Account 1011662176, held in the name of “Britt Jackson,”

(a. and b., collectively, the “Specific Property”);
WHEREAS, on or about _tefi_, the Defendant pled guilty to Count

One of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant
admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit,
pursuant to Title 18, United States Code, Section 982(a)(2)(A): (i) a sum of money equal to
$1,012,856.29 in United States currency, representing proceeds traceable to the commission of the
offense charged in Count One of the Indictment; and (i) all right, title and interest of the Defendant
in the Specific Property;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $1,012,856.29 in United States currency representing the amount of proceeds traceable
to the offense charged in Count One of the Indictment that the Defendant personally obtained;

WHEREAS, the Defendant further consents to the forfeiture of all his right, title
and interest in the Specific Property, which constitutes proceeds of the offense charged in Count
One of the Indictment;

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the
Defendant personally obtained cannot be located upon the exercise of due diligence, with the
exception of the Specific Property; and

WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules

32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now

 

 
entitled, pending any assertion of third-party claims, to reduce the Specific Property to its
possession and to notify any and all persons who reasonably appear to be a potential claimant of
their interest herein;

IT 1S HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States
Attorney, Kevin Mead of counsel, and the Defendant, and his counsel, Kristen Marie Santillo,
Esq., that:

1, As a result of the offense charged in Count One of the Indictment, to which
the Defendant pled guilty, a money judgment in the amount of $1,012,856.29 in United States
currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense
charged in Count One of the Indictment that the Defendant personally obtained, shall be entered
against the Defendant.

2. As aresult of the offense charged in Count One of the Indictment, to which
the Defendant pled guilty, all of the Defendant’s right, title and interest in the Specific Property is
hereby forfeited to the United States for disposition in accordance with the law, subject to the
provisions of Title 21, United States Code, Section 853.

3. Pursuant to Rule 32.2(b}(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture as to Specific Property/Money Judgment is final as to the
Defendant, BRITT JACKSON, and shail be deemed part of the sentence of the Defendant, and
shall be included in the judgment of conviction therewith.

4. All payments on the outstanding Money Judgment shall be made by postal
money order, bank or certified check, made payable to the United States Marshals Service, and

delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:

 
Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New
York, New York 10007 and shall indicate the Defendant’s name and case number.

5. The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

6. Upon entry of this Consent Preliminary Order of Forfeiture as to Specific
Property/Money Judgment, the United States (or its designee) is hereby authorized to take
possession of the Specific Property and to hold such property in its secure custody and control.

7. Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)
of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)Gi) of the
Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the
United States is permitted to publish forfeiture notices on the government internet site,
www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally
published in newspapers. The United States forthwith shall publish the internet ad for at least thirty
(30) consecutive days. Any person, other than the Defendant, claiming interest in the Specific
Property must file a Petition within sixty (60) days from the first day of publication of the Notice
on this official government internet web site, or no later than thirty-five (35) days from the mailing
of actual notice, whichever is earlier.

8. The published notice of forfeiture shall state that the petition (i) shall be for
a hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Property, (ii)
shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and
extent of the petitioner’s right, title or interest in the Specific Property, the time and circumstances

of the petitioner’s acquisition of the right, title and interest in the Specific Property, any additional

 

 

 
facts supporting the petitioner’s claim, and the relief sought, pursuant to Title 21, United States
Code, Section 853(n).

9, Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the
Government shall send notice to any person who reasonably appears to be a potential claimant
with standing to contest the forfeiture in the ancillary proceeding.

10. Upon adjudication of all third-party interests, this Court will enter a Final
Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,
Section 853(n), in which all interests will be addressed. All Specific Property forfeited to the
United States under a Final Order of Forfeiture shall be applied towards the satisfaction of the
Money Judgment.

11, Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

12. Pursuant to Rule 32,2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

13. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture as to Specific Property/Money Judgment, and to amend it as necessary, pursuant to
Rule 32.2 of the Federal Rules of Criminal Procedure.

14. — The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture as to Specific Property/Money Judgment to Assistant United

States Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational

 

 

 
Criminal Enterprises Unit, United States Attorney’s Office, One St. Andrew’s Plaza, New York,

New York 10007.

15. The signature page of this Consent Preliminary Order of Forfeiture as to

Specific Property/Money Judgment may be executed in one or more counterparts, each of which

will be deemed an original but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

By:

/s/ Kevin Mead

KEVIN MEAD

Assistant United States Attorney
One St. Andrew's Plaza

New York, NY 10007
(212)637-2211

BRITT JACKSON

By:

By:

/s/ Britt Jackson

 

BRITT JACKSON

/s/ Kristen Marie Santillo

 

 

KRISTEN MARIE SANTILLO, ESQ.

Attomey for Defendant

Gelber & Santillo PLLC

347 West 36th Street, Suite 805
New York, NY 10018

SO ORDERED;

 

HONORABLE DENISE L. COTE
UNITED STATES DISTRICT JUDGE

Sp acdirecl,
fasts Che

i Ag b, aed

April 18, 2021
DATE

4/29/21]

DATE

4/29/21
DATE

DATE

 
